Citation Nr: 0417307	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  02-15 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to August 26, 1998 for 
the grant of a 100 percent disability evaluation for the 
service-connected schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran, who had active service from July 1975 to May 
1976, has been deemed incompetent by the Department of 
Veterans Affairs (VA) since November 1998. The appellant, the 
veteran's father, has been recognized by VA as his legal 
custodian.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the VA 
Regional Office (RO) in Montgomery, Alabama.  At present, the 
case is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).

In the present case, the Board finds that the VA's redefined 
duties to notify and assist the appellant have not been 
properly fulfilled.  Specifically, the Board notes that in a 
June 1977 decision, the Board granted the veteran's claim 
seeking entitlement to service connection for schizophrenia.  
Thereafter, in an August 1977 rating decision, the RO, 
implemented the Board's decision and assigned a 10 percent 
disability rating for such disability effective May 11, 1976, 
the following day after his discharge from service.

Subsequently, following various other grants over the years 
for increased ratings for the service-connected schizophrenia 
and a May 1997 Board remand, in a September 1998 rating 
decision, the RO granted a 100 percent disability rating for 
the veteran's service-connected schizophrenia, paranoid type, 
effective August 26, 1998.  In October 2001, the appellant 
submitted a statement indicating that the veteran was seeking 
"[t]o get back pay to 1976, the date . . . [he] got out of 
service."  The appellant attached to the October 2001 
statement a medical statement from a private physician 
indicating that in his opinion, the veteran was 100 percent 
disabled on June 13, 1988.

In a November 2001 rating decision, however, the RO framed 
the issue as "[e]ntitlement to an earlier effective date of 
May 11, 1976 for entitlement to service connection for 
schizophrenia, paranoid type."  The appellant filed a notice 
of disagreement in June 2002, the RO issued the statement of 
the case in September 2002, and the appellant perfected the 
appeal via a VA form 9 (Appeal to Board of Veterans' Appeals) 
submitted in September 2002.

However, the March 2003 Statement of Accredited 
Representation in Appealed Case, framed the issue as 
"[e]ntitlement to an earlier effective date for a total 
evaluation of service connected schizophrenia."  As it is 
clear that the RO did not properly adjudicate the appellant's 
claim for an early effective date for a total rating, further 
development is required prior to appellate review.  

On remand, the RO should also ensure compliance with the 
notice and duty to assist provisions of the VCAA.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  In particular, the RO has not 
notified the appellant of what evidence he needs to establish 
an earlier effective date nor indicated what evidence VA has 
obtained and/or plans to obtain.  See Huston v. Principi, 17 
Vet. App. 195 (2003).  In this respect, the Board notes that 
the effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b) (West 2002); 38 
C.F.R. 
§ 3.400(o) (2003).  

Further, any communication or action indicating an intent to 
apply for VA benefits may be considered an informal claim.  
38 C.F.R. § 3.155(a) (2003).  When the informal claim 
pertains to an increased evaluation for a service-connected 
disability, the request will be accepted as a claim.  38 
C.F.R. § 3.155(c).  Once service connection has been 
established, receipt of specified types of medical evidence, 
including VA examination reports, will be accepted as an 
informal claim for increased benefits.  38 C.F.R. § 3.157 
(2003).  For example, the date of outpatient or hospital 
examination or date of admission to a VA hospital will be 
accepted as the date of receipt of such a claim.  38 C.F.R. § 
3.157(b).  

In view of the foregoing, further appellate consideration 
will be deferred and the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent 
(including all provisions under 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 
3.102, 3.159 and 3.326(a)); as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)), and 
the Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  In particular, the RO should 
inform the appellant of the type of 
evidence required from him to 
substantiate the claim for an effective 
date prior to August 26, 1998 for the 
grant of a 100 percent disability 
evaluation for the service-connected 
schizophrenia.  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issue on appeal.

2.  Thereafter, the RO should adjudicate 
the appellant's claim of entitlement to 
an effective date prior to August 26, 
1998 for the grant of a 100 percent 
disability evaluation for the service-
connected schizophrenia, paranoid type.  
In adjudicating the claim, the RO must 
take into consideration 38 C.F.R. §§ 
3.155, 3.157, 3.400(o) (2003), and the 
October 2001 medical evidence from 
Behavioral Medicine.  If the 
determination remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




